Citation Nr: 9921984	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C and 
cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to May 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had hepatitis C or cirrhosis while in service.

2.  There is no competent evidence which shows that any 
current hepatitis C or cirrhosis was incurred in or 
aggravated by service, or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hepatitis C and cirrhosis is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis C or cirrhosis 
during service; (2) whether he currently has hepatitis C or 
cirrhosis; and if so, (3) whether any current hepatitis C or 
cirrhosis is etiologically related to his service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hepatitis C 
or cirrhosis while on active duty.  The Board notes that the 
veteran's April 1977 separation examination found his abdomen 
and viscera to be normal.

A June 1991 letter from the Community Bloodbank notes that at 
the time of donation, the veteran's blood was found to be 
positive for the antibodies to the hepatitis C virus.

At a July 1996 VA examination, the veteran gave a history of 
hepatitis.  An August 1996 VA medical report notes that the 
veteran was hepatitis C reactive.  Another August 1996 VA 
medical report notes elevated liver enzymes and that the 
veteran had been told he had hepatitis C when he donated 
blood.

An April 1997 VA medical report notes that a liver biopsy 
revealed liver cirrhosis and fatty metamorphosis (moderate).  
HBc and HBs antigens were negative.  The radiology examiner 
opined that the cirrhosis could be viral or ethanol induced.

The veteran submitted lay statements to the effect that he 
was not a frequent user of ethanol.  An August 1997 lay 
statement from the veteran's father notes that in mid-1985, 
the veteran was found to have hepatitis C after donating 
blood to the Red Cross.

A January 1998 private physician's letter notes that the 
veteran had a past history of hepatitis C documented at the 
time of a blood donation in 1989, with a positive test in 
1996.  He had an April 1997 liver biopsy which revealed 
cirrhosis and fatty change, but tested negative for hepatitis 
B and hepatitis C.  No medications were used regularly other 
than vitamin supplements.  Weight had been stable over the 
past year.  Capacity for physical exertion had diminished 
over the previous five years.  Laboratory data revealed a 
normal urinalysis, with decrease in platelet count.  
Multiphasic chemical testing was entirely within normal 
limits except for an elevation of fasting blood sugar and 
increase in the liver chemistries ALT to 116, AST to 133, 
Alkam phosphates to 181, GGTP to 193, bilirubin to 1.4.  The 
laboratory profile showed persistent hepatitis C.  The 
examiner stated that "the hepatitis C virus over a 10 to 25 
year time span is a likely cause for the development of 
cirrhosis and persistent hepatitis."

A January 1998 VA medical report notes that the veteran had 
hepatitis C.  He was doing reasonably well.  PLT was 70.  
Liver function tests were not available.  There was mild 
tenderness over the liver.  The veteran complained of 
diarrhea and fatigue.  Another January 1998 VA medical report 
notes that the veteran had hepatitis C.  The physician states 
that the veteran "might have contracted hep. C virus during 
the 70's from an undetermined source."  A May 1998 VA 
medical report provides an opinion that the veteran's liver 
disease was most likely from hepatitis C.

The Board notes that the January 1998 private physician's 
opinion hints that hepatitis C may have existed for 10 to 25 
years, placing the origin of the infection somewhere between 
1973 and 1988.  While the veteran was on active duty from 
August 1974 to May 1977, and had other periods of active duty 
for training and inactive duty, the Board finds that the 
physician's opinion does not show the specificity required in 
order to render the veteran's claim well grounded.  
Specifically, that opinion does not place the origin of the 
veteran's hepatitis C infection during the veteran's service, 
nor does it in any way show that hepatitis was incurred in or 
aggravated by service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The Board notes that hepatitis is first shown by 
the competent evidence of record in 1991, approximately 14 
years following the veteran's separation from service.  While 
the veteran's father has stated that hepatitis C was detected 
in "mid-1985," this would still place the initial detection 
some eight years following the veteran's separation from 
service, with no evidence to provide a nexus between the 
hepatitis C and the veteran's service.

The Board also finds the January 1998 VA opinion that the 
veteran "might have contracted hepatitis C in the 70's" to 
be too speculative to provide a well grounded claim.  That 
opinion, speculative in its very nature, assigned the origin 
of an infection to a full decade, also does not specifically 
place the origin of infection during the veteran's service, 
nor does it show that hepatitis was incurred in or aggravated 
by service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  In 
any event, the physician only states that the veteran 
"might" have contracted hepatitis at that time.  The Board 
notes that a speculative opinion of that nature may not 
establish a well grounded claim.

The Board has focused upon determining the origin of the 
veteran's hepatitis C infection as the evidence of record 
shows that the veteran's cirrhosis is the result of his 
hepatitis C.  There is no competent evidence of record which 
shows that cirrhosis, first identified approximately twenty 
years following the veteran's separation from service, was 
incurred in or aggravated by service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.

As there is no evidence of treatment or complaint for 
hepatitis C or cirrhosis in service, and no competent 
evidence showing that any current hepatitis C was incurred in 
or aggravated by service or is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

The veteran has alleged that he incurred hepatitis C as the 
result of inadvertently sleeping on a urine-soaked mattress 
while in service.  The veteran has alternatively alleged that 
he incurred hepatitis C as the result of jet injections which 
he states he received in service.  The veteran submitted 
medical reference showing that jet injections can result in 
infection with hepatitis B virus.  However, the veteran's 
claim is for entitlement to service connection for hepatitis 
C, and he has not provided any evidence showing that jet 
injections can result in hepatitis C infection.  The Board 
notes that a claimant would not meet the burden imposed by 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any evidence that any current hepatitis C or 
cirrhosis was incurred in or aggravated by service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the June 1998 statement of the case and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for hepatitis C and 
cirrhosis is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

